Exhibit 10.4

 
SECURITY AGREEMENT
 
 
(Patent)
 
THIS SECURITY AGREEMENT (PATENT) (“Agreement”), is entered into and made
effective as of August 8, 2008, by and between IR BIOSCIENCES HOLDINGS, INC., a
Delaware corporation with its principal place of business located at 8767 E. Via
De Ventura, Suite 190, Scottsdale, AZ 85258 (the “Parent”), and the each
subsidiary of the Parent listed on Schedule I attached hereto (each a
“Subsidiary,” and collectively and together with the Parent, the “Company”), in
favor of Brencourt Advisors, LLC as agent (the “Secured Party”) for the holders
of the Convertible Debentures referred to in the following paragraph (the
“Holders”).
 
 
WITNESETH:
 
WHEREAS, in connection with the Securities Purchase Agreement by and among the
Parent and the Secured Party of even date herewith (the “Securities Purchase
Agreement”), the Parent has agreed, upon the terms and subject to the conditions
of the Securities Purchase Agreement, to issue to the Holders (i) an aggregate
original principal amount of up to $5,000,000 of senior secured convertible
debentures (the “Convertible Debentures”), which shall be convertible into
shares of the Parent’s Common Stock (the “Conversion Shares”); and (ii) warrants
(the “Warrants”) to be exercisable to acquire additional shares of Common Stock
(the “Warrants Shares”) initially in that number of shares of Common Stock set
forth in the Securities Purchase Agreement;
 
WHEREAS, to induce each Holder to purchase the Convertible Debentures and enter
into the Securities Purchase Agreement and the documents entered into in
connection therewith, (collectively referred to as the “Transaction Documents”),
each Company hereby grants to the Secured Party a security interest, in and to
the Patent Collateral (as defined below) to secure all of the Obligations (as
defined below).
 
WHEREAS, in connection with the Securities Purchase Agreement, each Company has
agreed to provide the Secured Party a general security interest in the Pledged
Property (as this term is defined in the Security Agreement by and between each
Company and the Secured Party, dated August 8, 2008 (together with all
amendments, supplements, restatements and other modifications, if any, from time
to time made thereto, the “Security Agreement”);
 
WHEREAS, each Company has duly authorized the execution, delivery and
performance of this Agreement;
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company agrees as follows:
 
SECTION 1. Definitions.  Unless otherwise defined herein otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Securities Purchase Agreement.
 
(a) “Obligations” shall have the meaning assigned to it in the Security
Agreement.
 
SECTION 2. Grant of Security Interest.  For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure the payment
and performance of all of the Obligations of the Company, the Company does
hereby mortgage, pledge and hypothecate to the Secured Party and grant to the
Secured Party a security interest in all of the following property (the “Patent
Collateral”), now owned and existing:
 
(a) all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Schedule A
hereto;
 
(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);
 
(c) all patent licenses and other agreements providing the Company with the
right to use any of the items of the type referred to in clauses (a) and (b),
including each patent license referred to in Schedule A hereto;
 
(d) the right to sue third parties for past, present or future infringements of
any Patent Collateral described in clauses (a) and (b) and, to the extent
applicable, clause (c); and
 
(e) all proceeds of, and rights associated with, the foregoing, (including
license royalties and proceeds of infringement suits), and all rights
corresponding thereto throughout the world.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. Security Agreement.  This Agreement has been executed and delivered
by each Company for the purpose of recording the security interest of the
Secured Party in the Patent Collateral relating to patents referred to in
Schedule A with the United States Patent and Trade Marks Office, to the extent
it may be so registered therein.  The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to the Secured Party under the Security Agreement.  The Security
Agreement (and all rights and remedies of the Secured Party thereunder) shall
remain in full force and effect in accordance with its terms.
 
SECTION 4. Release of Security Interest.  Upon payment in full of all
Obligations the Secured Party shall, at the Company’s expense, execute and
deliver to the Company all instruments and other documents as may be necessary
or proper to release the lien on any security interest in the Patent Collateral
which has been granted hereunder.
 
SECTION 5. Acknowledgement.  The Company does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by references herein as if
fully set forth herein.
 
SECTION 6. Securities Purchase Agreement.  Notwithstanding any other term or
provision hereof, in the event that any provisions hereof contradict and are
incapable of being construed in conjunction with the provisions of the
Securities Purchase Agreement, the provisions of the Securities Purchase
Agreement shall take precedence over those contained herein and, in particular,
if any act of the Company is expressly permitted under the Securities Purchase
Agreement but is prohibited hereunder, any such act shall be permitted hereunder
and any encumbrance expressly permitted under the Securities Purchase Agreement
to exist or to remain outstanding shall be permitted hereunder and thereunder.
This instrument, document or agreement may be sold, assigned or transferred by
the Agent in accordance with the terms of the Securities Purchase Agreement.
 
SECTION 7. Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written
 

 
IR Biosciences Holdings, Inc.
     
By:       /s/ Michael Wilhelm               
 
Name:  Michael Wilhelm
 
Title:    CEO

 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
COMPANY:
 
ImmuneRegen BioSciences, Inc.
     
By:      /s/ Michael Wilhelm                  
 
Name:  Michael Wilhelm
 
Title:    CEO



 
 IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

 
SECURED PARTY:
 
Brencourt Multi-Strategy Master Ltd.
     
By:  Brencourt Advisors, LLC, its investment manager
     
By:       /s/ Michael
Palmer                                                                
 
Name:  Michael Palmer
 
Title:    Chief Financial Officer



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
SECURED PARTY:
 
Brencourt Multi-Strategy Enhanced Dedication Fund, L.P.
     
By:  Brencourt Advisors, LLC, its investment manager
     
By:      /s/ Michael Palmer                             
 
Name: Michael Palmer
 
Title:   Chief Financial Officer



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
SECURED PARTY:
 
Man Mac Schreckhorn 14B Limited
     
By:  Brencourt Advisors, LLC, its investment manager
     
By:      /s/ Michael Palmer                           
 
Name: Michael Palmer
 
Title:   Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I




LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION






The Company has one wholly-owned subsidiary:


ImmuneRegen BioSciences, Inc.
8767 E. Via De Ventura, Suite 190
Scottsdale, Arizona 85258
 
 
Company’s Name
State of Organization
Employer ID
Organizational ID
IR Biosciences Holdings, Inc.
Delaware
13-3301889
 
2063399
 
ImmuneRegen BioSciences, Inc.
Delaware
11-3666487
3585852
 

 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


PATENTS AND APPLICATIONS


TITLE
COUNTRY
FILING DATE
APPLICATION NUMBER
DATE ISSUED
PATENT NUMBER
Substance P Treatment for Immunostimulation
United States of America
23-Feb-98
09/028003
7-Dec-99
5998376
Substance P Treatment for Immunostimulation
United States of America
28-Mar-97
08/829445
31-Aug-99
5945508
Substance P Treatment for Immunostimulation
Australia
8-Jul-97
40464/97
22-Nov-01
737201
Substance P Treatment for Immunostimulation
Canada
8-Jul-97
2261885
   
Substance P Treatment for Immunostimulation
Switzerland
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Germany
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
France
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Spain
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
United Kingdom
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Ireland
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Italy
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Liechtenstein
8-Jul-97
97938049
24-Mar-04
957930
Substance P Treatment for Immunostimulation
Monaco
8-Jul-97
97938049
24-Mar-04
957930
Amelioration of Effects of Cigarette Smoke
United States of America
22-Aug-03
10/645,839
   
Amelioration of Effects of Cigarette Smoke
Singapore
22-Aug-03
200501072-3
   
Amelioration of Effects of Cigarette Smoke
China
22-Aug-03
3820184.4
   
Amelioration of Effects of Cigarette Smoke
Japan
22-Aug-03
2004-532943
   
Amelioration of Effects of Cigarette Smoke
European Patent Office
22-Aug-03
3791722.6
   
Amelioration of Effects of Cigarette Smoke
Canada
22-Aug-03
2496447
   
Use of Substance P or a Bioactive  Analog Thereof for Production of  Medicament
for Ameliorating or Preventing Damage Caused by Cigarette Smoke
Vietnam
22-Aug-03
1-2005-00215
   
Acute Respiratory Syndromes
Hong Kong
22-Jun-06
6107144.4
   
Acute Respiratory Syndromes
European Patent Office
14-Apr-04
4759500.4
   
Acute Respiratory Syndromes
United States of America
14-Oct-05
10/553,232
   
Acute Respiratory Syndromes
Singapore
14-Apr-04
200507608-8
   
Use of Substance P or its Analogs for the Manufacture of Medicaments for
Treating or Protecting SARS or ARDS
Vietnam
14-Apr-04
1-2005-01560
   
Prevention of Respiratory Infections in Fowl
European Patent Office
23-Nov-05
5849894
   
Prevention of Respiratory Infections in Fowl
Singapore
27-Jan-05
200500467-6
   
Prevention of Respiratory Infections in Fowl
Thailand
11-Feb-05
97659
   
Prevention of Respiratory Infections in Fowl
Patent Cooperation Treaty
23-Nov-05
PCT/US05/042601
   
Prevention of Respiratory Infections in Fowl
United States of America
3-July-07
11/795,659
   
Prevention of Respiratory Infections in Fowl
Australia
23-Nov-05
2005323304
   
Prevention of Respiratory Infections in Fowl
Japan
23-Nov-05
2007-549376
   
Prevention of Respiratory Infections in Fowl
Canada
23-Nov-05
2,593,232
   
Prevention of Respiratory Infections in Fowl
Vietnam
5-May-05
1-2005-00599
   
Treatment of Skin Diseases
European Patent Office
15-Dec-05
5854144.2
   
Treatment of Skin Diseases
Singapore
27-Jan-05
200500466-8
   
Treatment of Skin Diseases
Vietnam
5-May-05
1-2005-00598
   
Treatment of Skin Diseases
Thailand
25-Feb-05
98080
   
Treatment of Skin Diseases
Canada
15-Dec-05
2594517
   
Treatment of Skin Diseases
Australia
15-Dec-05
2005324417
   
Treatment of Skin Diseases
Patent Cooperation Treaty
15-Dec-05
PCT/US05/045369
   
Treatment of Skin Diseases
United States of America
11-Jul-07
11/795,044
   
Method to Promote Wound Healing
European Patent Office
25-Oct-05
5813067.5
   
Method to Promote Wound Healing
Australia
25-Oct-05
2005299341
   
Method to Promote Wound Healing
Japan
25-Oct-05
2007-539081
   
Method to Promote Wound Healing
Canada
25-Oct-05
2585265
   
Method to Promote Wound Healing
Patent Cooperation Treaty
25-Oct-05
PCT/US05/038646
   
Method to Promote Wound Healing
United States of America
27-Apr-07
11/666,474
   
Treatment for Asthma
Patent Cooperation Treaty
31-Mar-06
PCT/US06/011833
   
Treatment for Asthma
European Patent Office
31-Mar-06
6748998.9
   
Treatment for Asthma
Japan
31-Mar-06
2008-504408
   
Treatment for Asthma
Australia
31-Mar-06
Tba
   
Treatment for Asthma
Canada
31-Mar-06
2,603,808
   
Treatment for Asthma
Singapore
24-Jun-05
200504104-1
   
Treatment for Asthma
United States of America
25-Sep-07
11/887,105
   
Stimulation of Hair Growth
United States of America
20-Jun-05
10/539,734
   
Stimulation of Hair Growth
Patent Cooperation Treaty
18-Dec-03
PCT/US03/040259
   
Inducing and Maintaining Hair Color
United States of America
25-Oct-06
11/587,594
   
Inducing and Maintaining Hair Color
Patent Cooperation Treaty
18-Apr-05
PCT/US05/013112
   
Anti-Aging Effects of Substance P
Patent Cooperation Treaty
18-Apr-05
PCT/US05/013113
   
Anti-Aging Effects of Substance P
Japan
18-Apr-05
2007-509540
   
Anti-Aging Effects of Substance P
Canada
18-Apr-05
Tba
   
Anti-Aging Effects of Substance P
United States of America
25-Oct-06
11/587,595
   
Anti-Aging Effects of Substance P
European Patent Office
18-Apr-05
5755488.3
   
Anti-Aging Effects of Substance P
China
18-Apr-05
2005-80016786.5
   
Anti-Aging Effects of Substance P
Australia
18-Apr-05
2005240026
   
Method to Reduce the Risk and/or Severity of Anthrax Infection
Patent Cooperation Treaty
6-Mar-07
PCT/US07/005668
   
Method to Reduce the Risk and/or Severity of Anthrax Infection
United States of America
6-Mar 07
Tba
   
Prophylactic and Therapeutic Treatment of Mammals for Avian Influenza Virus
Infection
Patent Cooperation Treaty
14-Aug-07
 
PCT/US07/017953
 
   
Prophylactic and Therapeutic Treatment of Mammals for Avian Influenza Virus
Infection
United States of America
 
14-Aug-07
Tba
   
Method to Treat Blood Cell Depletion
Patent Cooperation Treaty
30-May-07
PCT/US07/012661
   
Method to Treat Blood Cell Depletion, In Conditions Such as MDS
United States of America
27-Jul-07
60/952,394
   
Methods of Using Substance P Analogs to Ameliorate Myelodysplastic Syndrome
United States of America
27-Mar-08
61/039,867
   
Methods of Using Substance P Analogs to Ameliorate Myelodysplastic Syndrome
United States of America
Tba
     
Method to Stimulates Blood Cells Regeneration Following Non-Lethal Radiation
Exposure
United States of America
 
30-Jul-07
 
60/952,691
 
   
Method to Treat Chemotherapy and Therapeutic Radiation Myelosuppression
United States of America
 
tba
     
Methods of Using Substance P Analogs in Radiation Oncology
United States of America
27-Mar-08
61/039,860
   
Substance P and Analogs Thereof as an Immunogenic Composition  Adjuvant
United States of America
18-Jan-08
12/015,914
   
Substance P and Analogs Thereof as an Immunogenic Composition  Adjuvant
Patent Cooperation Treaty
14-Aug-07
PCT/US08/000621
   
Methods of Using Substance P and Analogs for Ameliorating Adverse Effects of
Drugs
United States of America
20-Aug-07
60/965,580
   
Methods of Using Substance P and Analogs for Ameliorating Drug Induced Blood
Dyscrasias
United States of America
27-Mar-08
61/039,866
   
Substance P Analogs as PARP Inhibitors
United States of America
29-Aug-07
60/966,948
   
Substance P Analogs to Promote Cell Differentiation
United States of America
2-Oct-07
60/997,314
   
Methods of Stimulating the Proliferation and/or Differentiation of Stem Cells
with Substance P, or an Analog
 
United States of America
 
26-Oct-07
60/983,012
 
   
Methods of Using Substance P Analogs for Stem Cell Growth
United States of America
24-Mar-08
61/038,871
   
Methods of Using Substance P Analogs for Stem Cell Growth
United States of America
26-Mar-08
61/039,686
   
Methods of Using Substance P Analogs for Stem Cell Growth
United States of America
Tba
     
Substance P Analogs to Stimulate Fibroblast Growth
United States of America
12-Oct-07
60/979,769
   
Methods and Compositions for Stimulation of Fibroblasts
United States of America
24-Apr-08
61/047,709
   
Methods and Compositions for Stimulation of Fibroblasts
United States of America
tba
     
Methods and Compositions for Improving the Texture or Appearance of Skin with
Substance P or an Analog Thereof
United States of America
 
21-Dec-07
61/016,245
   
Methods and Compositions for Improving the Texture or Appearance of Skin with
Substance P or an Analog Thereof
United States of America
14-Feb-08
61/028,774
   
Methods of Ex Vivo Expansion of Bone Marrow Cells Using Substance P and Analogs
Thereof
United States of America
29-Jan-08
61/024,354
   
Substance P and Analogs thereof as a Cancer Immunogenic Composition Adjuvant
United States of America
17-Apr-08
61/045,856
   
ELISA for Substance P Analogs
 
Tba
     












